In consolidated negligence actions to recover damages for personal injuries, defendant Realmuto appeals from an order of the Supreme Court, Kings County, dated August 8, 1979, which granted a special preference for the trial of the actions. Order reversed, without costs or disbursements, and preference vacated. On this record, the court improvidently exercised its discretion in granting a special preference. "A court cannot make a finding of bad faith under CPLR 3403 simply because it disagrees with the amount which the defendant has offered for settlement” (Turturro v Stevens, 58 AD2d 601). Hopkins, J. P., Lazer, Gibbons and Gulotta, JJ., concur.